UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 03-7244
MARVIN HOOKER, JR.,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                W. Earl Britt, Senior District Judge.
                         (CA-02-213-7-BR)

                   Submitted: February 19, 2004

                      Decided: April 6, 2004

 Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                            COUNSEL

Marvin Hooker, Jr., Appellant Pro Se. Stephen Aubrey West, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. HOOKER
                              OPINION

PER CURIAM:

   Marvin Hooker, Jr. filed a motion for return of $3,950 in cash,
seized by the Government pursuant to his arrest in July 1991. The dis-
trict court denied the motion as barred by the statute of limitations;
Hooker noted a timely appeal. For the reasons discussed below, we
vacate and remand for further proceedings.

   Hooker filed the motion for return of property on July 23, 2002.
The Government demonstrated in its response to Hooker’s motion
that it served a notice of seizure on Hooker by certified mail in the
Pender County Jail on July 22, 1991. The Government presented a
return receipt signed by an employee of the jail, and a copy of a Dec-
laration of Forfeiture, 19 U.S.C. § 1609 (2000), dated November 13,
1991, that noted no claims were filed for the $3950. The district court
found that Hooker’s cause of action accrued in July 1991 and his
motion was time-barred. Hooker asserts he did not receive either the
Notice of Seizure or the Declaration of Forfeiture.

   In administrative forfeiture proceedings, notice must be "reason-
ably calculated, under all the circumstances, to apprise interested par-
ties of the pendency of the action . . . . The means employed must be
such as one desirous of actually informing the absentee might reason-
ably adopt to accomplish it." Mullane v. Central Hanover Bank &
Trust Co., 339 U.S. 306, 314-15 (1950). In United States v. Minor,
228 F.3d 352 (4th Cir. 2000), we decided that, when holding a prop-
erty owner in custody and at the same time being desirous of actually
informing that owner of the impending forfeiture, the government is
required to prove, not that the prisoner received actual notice, but that
the procedures employed to provide notice were substantially reliable.
Minor, 228 F.3d at 358. We noted that, in most cases, the government
could meet its burden by showing that: (1) it sent a certified letter,
return receipt requested, to the facility where the prisoner was being
housed; (2) the return receipt was signed by a prison official; and (3)
mail delivery procedures at that facility were reasonably calculated to
ensure that the notice would reach the inmate and would be accepted
only where the inmate was actually present. Id.; see also Dusenbery
v. United States, 534 U.S. 161 (2002) (holding that due process does
                        UNITED STATES v. HOOKER                          3
not entitle a prisoner to actual notice of an administrative forfeiture;
instead, the question is whether "the notice in this case [was] ‘reason-
ably calculated under all the circumstances’ to apprise petitioner of
the pendency of the . . . forfeiture").

   Applying this analysis, we find that the Government has not shown
that its notice to Hooker was adequate. In its response to Hooker’s
motion, the Government submitted no evidence to show the mail
delivery procedures at Pender County Jail were reasonably calculated
to ensure that the notice would reach Hooker.

   Even if the Government is unable to demonstrate that the proce-
dures employed to give notice to Hooker were substantially reliable,
Hooker’s motion may be untimely, nevertheless. The applicable limi-
tations period for an action seeking return of forfeited property is six
years. 28 U.S.C. § 2401(a) (2000); Minor, 228 F.3d at 359. The cause
of action accrues and the limitations period begins to run on the date
when the movant first becomes aware that the government declared
the property forfeited or when, through an inquiry he reasonably
could have been expected to make, he would have been aware of the
forfeiture. Id. at 359. In this case, the record is not sufficiently devel-
oped to determine when the cause of action accrued.

   Accordingly, we vacate the district court’s order denying relief on
the motion for return of property and remand to the district court for
a determination of whether Hooker received adequate notice, when
Hooker’s cause of action accrued, and whether Hooker’s motion was
timely filed. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                         VACATED AND REMANDED